      Case 4:21-cv-00211-AW-MAF Document 9 Filed 07/23/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

LONNIE LEE SMALL, JR.,
      Plaintiff,
v.                                                Case No. 4:21-cv-211-AW-MAF
MARK S. INCH,
     Defendant.
_______________________________/
        ORDER ADOPTING REPORT AND RECOMMENDATION

      Having considered the magistrate judge’s June 25, 2021 Report and

Recommendation, ECF No. 7, and having considered de novo the issues in Small’s

objections, ECF No. 8, I now order that the case be dismissed. The Report and

Recommendation is adopted and incorporated into this order. The clerk will enter a

judgment that says, “This case is dismissed without prejudice pursuant to 28 U.S.C.

§ 1915(g).” The clerk will close the file. All pending motions are denied.

      SO ORDERED on July 23, 2021.

                                       s/ Allen Winsor
                                       United States District Judge
